ELT


Exhibit 10.1
LIVANOVA PLC
2015 INCENTIVE AWARD SUB-PLAN
RESTRICTED STOCK UNIT AWARD GRANT NOTICE


LivaNova PLC, a public limited company incorporated under the laws of England
and Wales (the “Company”), pursuant to its 2015 Incentive Award Plan (including
where relevant the Sub-Plan for UK Participants and/or the Sub-Plan for France),
as amended from time to time (the “Sub-Plan”), hereby grants to the holder
listed below (“Participant”) the number of Restricted Stock Units (the “RSUs”)
set forth below. The RSUs are subject to the terms and conditions set forth in
this Restricted Stock Unit Grant Notice (the “Grant Notice”) and the Restricted
Stock Unit Agreement attached hereto as Exhibit A (the “Agreement”), the
Sub-Plan (including or as replaced by any local sub-plan referred to in the
Foreign Appendix) and the special provisions for Participant’s country of
residence, if any, attached here as Exhibit B (the “Foreign Appendix”) each of
which is incorporated herein by reference. Unless otherwise defined herein, the
terms defined in (or by reference in) the Sub-Plan shall have the same defined
meanings in the Grant Notice and the Agreement.
Participant:
[__________________]
Grant Date:
[__________________]
Number of RSUs:
[__________________]
Vesting Schedule:
The RSUs shall vest as follows: 25% of the RSUs will vest on each of the first,
second, third and fourth anniversaries of the Grant Date.



By clicking the “ACCEPT” button, the Participant and the Company agree to be
bound by the terms and conditions of the Sub-Plan, the Agreement, the Foreign
Appendix, if applicable, and this Grant Notice all of which the Participant can
access through a link from the Grant Notice. The Participant has reviewed the
Sub-Plan, the Agreement, the Foreign Appendix, if applicable, and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to electronically signing the Grant Notice and fully understands all
provisions of this Grant Notice, the Agreement, the Foreign Appendix, if
applicable, and the Sub-Plan. Shares subject to RSUs that become vested will be
distributed in accordance with the Agreement (including, without limitation,
Section 2.3 of the Agreement) The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Sub-Plan, this Grant Notice,
the Foreign Appendix, if applicable or the Agreement.
You must have opened a brokerage account with Merrill Lynch before accepting
your restricted stock unit grant.


By clicking "ACCEPT" you confirm that you understand and agree to be bound by
the provisions below. This will apply where if the Company elects that any tax
liability arising in respect of your RSUs shall be satisfied pursuant to Section
2.5(a)(v),


I understand that by clicking ‘Accept,’ I am instructing Merrill Lynch to
execute my order to sell shares of LivaNova PLC common stock at market price to
obtain cash for payment of any withholding taxes due as a result of the vesting
or payment of my restricted stock unit (“RSU”) equity award(s) (“Tax”),
including





--------------------------------------------------------------------------------




any previously vested RSU awards that are currently pending settlement (1) or
outstanding unvested RSU awards (2). This instruction will only be valid for my
limited purpose brokerage account at Merrill Lynch and will not be valid for any
other broker dealer. Merrill Lynch will sell an amount of shares on the next
trading day after the vest or payment date of my RSU equity award(s) based on
dividing the sum of the Tax and estimated sales commissions and fees, plus 2% to
help ensure that enough shares are sold to cover the Tax (i.e., [Tax +
commissions + fees] x 1.02) by the closing share price on the trading day prior
to the sale date. If the initial sale does not result in sufficient cash to pay
my Tax, Merrill Lynch will sell additional shares at market price based on
dividing the sum of the residual unpaid Tax and estimated commissions and fees,
plus 6% to ensure that enough shares are sold to cover the Tax (i.e., [residual
unpaid Tax + commissions + fees] x 1.06) by the then current market price. Any
residual cash after payment of the Tax, commissions and fees will be deposited
into my Merrill Lynch brokerage account.


Merrill Lynch may execute my order: (a) in a single transaction or multiple
transactions during the course of the trading day, or (b) it may aggregate my
order with other orders for other sellers of LivaNova plc securities, execute
them as a block or in multiple smaller transactions, and allocate an average
price to each seller. I understand that this instruction will not be accepted by
Merrill Lynch and my order will not be executed until I open my limited purpose
brokerage account. I also understand that this order will be executed in my
limited purpose account and will be subject to the terms and conditions that I
agree to for that account. The current terms and conditions of the limited
purpose account can be found on Benefits Online®.


I permit Merrill Lynch to discuss with and disclose to LivaNova plc any
information relating to my account for the purposes of this transaction.


You must also check your W-9 or W-8 tax certification(3) to confirm it will be
in effect on the sale date(s).


(1)You can view previously vested awards that are currently pending settlement
by accessing the Pending Activity page located within the Grant Information
Dropdown on Benefits Online®.


(2)You can view outstanding unvested awards by accessing the Grant Detail page
which is accessible when viewing additional details of an award from the Grant
Summary page on Benefits Online®.


(3) You can view the current status of your W-9 or W-8 by accessing the
Participant/Tax Profile page located within the Individual/Plan Information
Dropdown on Benefits Online®.






2

--------------------------------------------------------------------------------





EXHIBIT A
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
RESTRICTED STOCK UNIT AWARD AGREEMENT
Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to Participant the number of RSUs set forth in the Grant Notice.


ARTICLE I.


GENERAL


1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Sub-Plan or the Grant Notice.
1.2    Incorporation of Terms of Sub-Plan and Foreign Appendix. The RSUs and the
Shares issued to Participant hereunder are subject to the terms and conditions
set forth in this Agreement, the Sub-Plan and the Foreign Appendix, if
applicable, each of which is incorporated herein by reference. In the event of
any inconsistency between the Sub-Plan and/or this Agreement, the terms of the
Sub-Plan shall control. In the event of any inconsistency between the Sub-Plan
and/or this Agreement with the Foreign Appendix, the terms of the Foreign
Appendix shall control.


ARTICLE II.

AWARD OF RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENTS


2.1    Award of RSUs and Dividend Equivalents.
(a)    In consideration of Participant’s past and/or continued employment with
the Company or a Subsidiary and for other good and valuable consideration,
effective as of the grant date set forth in the Grant Notice (the “Grant Date”),
the Company has granted to Participant the number of RSUs set forth in the Grant
Notice, upon the terms and conditions set forth in the Grant Notice, the
Sub-Plan, this Agreement and the Foreign Appendix, if applicable, subject to
adjustment as provided in Section 13 of the Sub-Plan. Each RSU represents the
right to receive one Share or, at the option of the Company, an amount of cash
as set forth in Section 2.3(b), in either case, at the times and subject to the
conditions set forth herein. However, unless and until the RSUs have vested,
Participant will have no right to the payment of any Shares subject thereto.
Prior to the actual delivery of any Shares, the RSUs will represent an unsecured
obligation of the Company, payable only from the general assets of the Company.
(b)    The Company hereby grants to Participant an Award of Dividend Equivalents
with respect to each RSU granted pursuant to the Grant Notice for all ordinary
cash dividends which are paid to all or substantially all holders of the
outstanding Shares between the Grant Date and the date when the applicable RSU
is distributed or paid to Participant or is forfeited or expires. The Dividend
Equivalents for each RSU shall be equal to the amount of cash which is paid as a
dividend on one Share. All such Dividend Equivalents shall be credited to
Participant and be deemed to be reinvested in additional RSUs as of the date of
payment of any such dividend based on the Fair Market Value of a Share on such
date. Each additional




--------------------------------------------------------------------------------




RSU which results from such deemed reinvestment of Dividend Equivalents granted
hereunder shall be subject to the same vesting, distribution or payment,
adjustment and other provisions which apply to the underlying RSU to which such
additional RSU relates.
2.2    Vesting of RSUs and Dividend Equivalents.
(a)    Subject to Participant’s continued employment with the Company or a
Subsidiary on each applicable vesting date and subject to the terms of this
Agreement, the RSUs shall vest in such amounts and at such times as are set
forth in the Grant Notice. Each additional RSU which results from deemed
reinvestments of Dividend Equivalents pursuant to Section 2.1(b) hereof shall
vest whenever the underlying RSU to which such additional RSU relates vests.
(b)    In the event Participant incurs a Termination of Service, except as may
be otherwise provided by the Administrator or as set forth in a written
agreement between Participant and the Company, Participant shall immediately
forfeit any and all RSUs and Dividend Equivalents granted under this Agreement
which have not vested or do not vest on or prior to the date on which such
Termination of Service occurs, and Participant’s rights in any such RSUs and
Dividend Equivalents which are not so vested shall lapse and expire.
(c)    In the event of a Change in Control that occurs following the Grant Date,
the RSUs, to the extent not otherwise vested immediately prior to such Change in
Control, shall become fully vested immediately prior to, but subject to the
consummation of, such Change in Control, subject to the Participant’s continuous
employment with the Company or a Subsidiary through such Change in Control.
2.3    Distribution or Payment of RSUs.
(a)    Participant’s RSUs shall be distributed in Shares (either in book-entry
form or otherwise) or, at the option of the Company, paid in an amount of cash
as set forth in Section 2.3(b), in either case, as soon as administratively
practicable following the vesting of the applicable RSU pursuant to Section 2.2
and the Grant Notice, and, in any event, within sixty (60) days following such
vesting (for the avoidance of doubt, this deadline is intended to comply with
the “short-term deferral” exemption from Section 409A of the Code).
Notwithstanding the foregoing, the Company may delay a distribution or payment
in settlement of RSUs if it reasonably determines that such payment or
distribution will violate Federal securities laws or any other Applicable Law,
provided that such distribution or payment shall be made at the earliest date at
which the Company reasonably determines that the making of such distribution or
payment will not cause such violation, as required by Treasury Regulation
Section 1.409A-2(b)(7)(ii), and provided further that no payment or distribution
shall be delayed under this Section 2.3(a) if such delay will result in a
violation of Section 409A of the Code.
(b)    In the event that the Company determines in its discretion that due to
regulatory or administrative needs it will make payment of Participant’s RSUs in
cash, the amount of cash payable with respect to each RSU shall be equal to the
Fair Market Value of a Share on the day immediately preceding the applicable
distribution or payment date set forth in Section 2.3(a). All distributions made
in Shares shall be made by the Company in the form of whole Shares, and any
fractional share shall be distributed in cash




2

--------------------------------------------------------------------------------




in an amount equal to the value of such fractional share determined based on the
Fair Market Value as of the date immediately preceding the date of such
distribution.
2.4    Conditions to Issuance of Shares. The Company shall not be required to
issue or deliver any certificate or certificates for any Shares or to cause any
Shares to be held in book-entry form prior to the fulfillment of all of the
following conditions: (A) the admission of the Shares to listing on all stock
exchanges on which such Shares are then listed, (B) the completion of any
registration or other qualification of the Shares under any state or federal law
or under rulings or regulations of the Securities and Exchange Commission or
other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable, and (C) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Administrator shall, in its absolute discretion, determine to be necessary
or advisable.
2.5    Tax Withholding. Notwithstanding any other provision of this Agreement:
(a)    The Company and its Subsidiaries have the authority to deduct or
withhold, or require Participant to remit to the Company or the applicable
Subsidiary, an amount sufficient to satisfy any applicable federal, state, local
and foreign taxes (including income tax, employees’ (and at the discretion of
the Company, employer’s ) National Insurance contributions, social security
contributions and the employee portion of any FICA obligation, or any equivalent
taxes in any jurisdiction) required by law to be withheld, paid or otherwise
arising with respect to any taxable event arising pursuant to this Agreement,
including the grant or vesting of any RSUs, the settlement of the RSUs on
vesting in either Shares or cash and the sale of any of the Shares (any a “Tax
Liability”). The Company and its Subsidiaries may withhold or Participant may
make such payment in one or more of the forms specified below:
(i)    by cash or check made payable to the Company or the Subsidiary with
respect to which the withholding obligation arises;
(ii)    by the deduction of such amount from other compensation payable to
Participant;
(iii)    with respect to any withholding taxes arising in connection with the
distribution of the RSUs, by the Company withholding a net number of vested
Shares otherwise issuable pursuant to the RSUs having a then current Fair Market
Value not exceeding the amount necessary to satisfy the Tax Liability based on
the minimum applicable statutory rates for such Tax Liability or such other rate
as does not result in adverse accounting consequences for the Company;
(iv)    with respect to any withholding taxes arising in connection with the
distribution of the RSUs, with the consent of the Administrator, by tendering to
the Company vested Shares having a then current Fair Market Value not exceeding
the amount necessary to satisfy the Tax Liability based on the minimum
applicable statutory rates for such Tax Liability or such other rate as does not
result in adverse accounting consequences for the Company;




3

--------------------------------------------------------------------------------




(v)    with respect to any withholding taxes arising in connection with the
distribution of the RSUs, through the delivery of a notice that Participant has
placed a market sell order with a broker acceptable to the Company with respect
to Shares then issuable to Participant pursuant to the RSUs, and that the broker
has been directed to pay a sufficient portion of the net proceeds of the sale to
the Company or the Subsidiary with respect to which the Tax Liability arises in
satisfaction of such Tax Liability; provided that payment of such proceeds is
then made to the Company or the applicable Subsidiary at such time as may be
required by the Administrator, but in any event not later than the settlement of
such sale; or
(vi)    in any combination of the foregoing.
(b)    The Company shall not be obligated to deliver any certificate
representing Shares issuable with respect to the RSUs to, or to cause any such
Shares to be held in book-entry form by, Participant or his or her legal
representative unless and until Participant or his or her legal representative
shall have paid or otherwise satisfied in full the amount of all federal, state,
local and foreign taxes applicable with respect to the taxable income of
Participant resulting from the vesting or settlement of the RSUs or any other
taxable event related to the RSUs; provided that no payment shall be delayed
under this Section 2.5(d) if such delay will result in a violation of Section
409A of the Code.
(c)    With respect to any Tax Liability arising in connection with the RSUs, in
the event Participant fails to provide timely payment of all sums required
pursuant to Section 2.5(a), the Company shall have the right and option, but not
the obligation, to treat such failure as an election by Participant to satisfy
all or any portion of Participant’s required payment obligation pursuant to
Section 2.5(a)(ii) or Section 2.5(a)(iii) above, or any combination of the
foregoing as the Company may determine to be appropriate.
(d)    In the event any Tax Liability arising in connection with the RSUs will
be satisfied under Section 2.5(a)(iii), then the Company may elect to instruct
any brokerage firm determined acceptable to the Company for such purpose to sell
on Participant’s behalf a whole number of shares from those Shares then issuable
to Participant pursuant to the RSUs as the Company determines to be appropriate
to generate cash proceeds sufficient to satisfy the Tax Liability and to remit
the proceeds of such sale to the Company or the Subsidiary. Participant’s
acceptance of this Award constitutes Participant’s instruction and authorization
to the Company and such brokerage firm to complete the transactions described in
this Section 2.5(d), including the transactions described in the previous
sentence, as applicable. The Company may refuse to issue any Shares in
settlement of the RSUs to Participant until the foregoing Tax Liability is
satisfied, provided that no payment shall be delayed under this Section 2.5(d)
if such delay will result in a violation of Section 409A of the Code.
(e)    Participant is ultimately liable and responsible for and indemnifies the
Company and each Subsidiary against all Tax Liability arising in connection with
the RSUs, regardless of any action the Company or any Subsidiary takes with
respect to any tax withholding obligations that arise in connection with the
RSUs. Neither the Company nor any Subsidiary makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or payment of the RSUs or the subsequent sale of Shares.
The Company and the Subsidiaries do not commit and are under no obligation to
structure the RSUs to reduce or eliminate any Tax Liability.




4

--------------------------------------------------------------------------------




2.6    Rights as Shareholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book-entry
form) will have been issued and recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). Except as otherwise provided
herein, after such issuance, recordation and delivery, Participant will have all
the rights of a shareholder of the Company with respect to such Shares,
including, without limitation, the right to receipt of dividends and
distributions on such Shares.


ARTICLE III.


OTHER PROVISIONS


3.1    Administration. The Administrator shall have the power to interpret the
Sub-Plan, the Grant Notice, this Agreement and the Foreign Appendix, if
applicable, and to adopt such rules for the administration, interpretation and
application of the Sub-Plan, the Grant Notice, this Agreement and the Foreign
Appendix, if applicable, as are consistent therewith and to interpret, amend or
revoke any such rules. All actions taken and all interpretations and
determinations made by the Administrator will be final and binding upon
Participant, the Company and all other interested persons. To the extent
allowable pursuant to Applicable Law, no member of the Committee or the Board
will be personally liable for any action, determination or interpretation made
with respect to the Sub-Plan, the Grant Notice, this Agreement or the Foreign
Appendix, if applicable.
3.2    RSUs Not Transferable. The RSUs may not be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution, unless and until the Shares underlying the RSUs have been issued,
and all restrictions applicable to such Shares have lapsed. No RSUs or any
interest or right therein or part thereof shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.
Notwithstanding the foregoing, with the consent of the Administrator, the RSUs
may be transferred to certain persons or entities related to the Participant,
including but not limited to members of Participant’s family, charitable
institutions or trusts or other entities whose beneficiaries or beneficial
owners are members of Participant’s family or to such other persons or entities
as may be expressly approved by the Administrator, pursuant to any such
conditions and procedures the Administrator may require.
3.3    Adjustments. The Administrator may accelerate the vesting of all or a
portion of the RSUs in such circumstances as it, in its sole discretion, may
determine. Participant acknowledges that the RSUs and the Shares subject to the
RSUs are subject to adjustment, modification and termination in certain events
as provided in this Agreement and the Sub-Plan, including Section 13 of the
Sub-Plan.
3.4    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office,




5

--------------------------------------------------------------------------------




and any notice to be given to Participant shall be addressed to Participant at
Participant’s last address reflected on the Company’s records. By a notice given
pursuant to this Section 3.4, either party may hereafter designate a different
address for notices to be given to that party. Any notice shall be deemed duly
given when sent via email or when sent by certified mail (return receipt
requested) and deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.
3.5    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
3.6    Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.7    Conformity to Securities Laws. Participant acknowledges that the
Sub-Plan, the Grant Notice, this Agreement and the Foreign Appendix, if
applicable, are intended to conform to the extent necessary with all Applicable
Laws, including, without limitation, the provisions of the Securities Act and
the Exchange Act, and any and all regulations and rules promulgated thereunder
by the Securities and Exchange Commission, and state securities laws and
regulations. Notwithstanding anything herein to the contrary, the Sub-Plan shall
be administered, and the RSUs are granted, only in such a manner as to conform
to Applicable Law. To the extent permitted by Applicable Law, the Sub-Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
Applicable Law.
3.8    Amendment, Suspension and Termination. To the extent permitted by the
Sub-Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Administrator or the Board, provided however that, except as may otherwise be
provided by the Sub-Plan, no amendment, modification, suspension or termination
of this Agreement shall adversely affect the RSUs in any material way without
the prior written consent of Participant.
3.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 3.2 and the Sub-Plan, this
Agreement shall be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.
3.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Sub-Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Sub-Plan, the RSUs (including RSUs which
result from the deemed reinvestment of Dividend Equivalents), the Dividend
Equivalents, the Grant Notice, this Agreement and the Foreign Appendix, if
applicable, shall be subject to any additional limitations set forth in any
applicable exemptive rule under Section 16 of the Exchange Act (including any
amendment to Rule 16b-3 of the Exchange Act) that are requirements for the
application of such exemptive rule. To the extent permitted by Applicable Law,
this Agreement shall be deemed amended to the extent necessary to conform to
such applicable exemptive rule.




6

--------------------------------------------------------------------------------




3.11    Not a Contract of Employment. Nothing in this Agreement or in the
Sub-Plan shall confer upon Participant any right to continue to serve as an
employee of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the employment of Participant at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant. Neither the Sub-Plan, the Grant Notice, the Foreign
Appendix, if applicable, nor this Agreement afford the Participant any rights to
compensation or damages, including for loss of or potential loss that the
Participant may suffer as a result of the termination of the Sub-Plan, lapse of
the RSUs or the termination of the Participant’s employment with the Company.
Neither the Sub-Plan, the Grant Notice, this Agreement nor the Foreign Appendix,
if applicable, afford the Participant any rights to compensation or damages
including for loss or potential loss that the Participant may suffer as a result
of the termination of the Sub-Plan, lapse of the RSU or the termination of the
Participant’s employment.
3.12    RSUs Not Part of Employment Compensation. The RSUs and the Shares
subject to the RSUs are extraordinary items that do not constitute part of
normal or expected wages or salary for any purposes, including, but not limited
to, calculation of any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, holiday pay, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the employer, its parent, or any Subsidiary or affiliate of the
Company. In addition, Participant acknowledges that by electronically signing
the Grant Notice and this Agreement that the grant of the Award is at the
Company’s sole discretion based on the Sub-Plan, and does not entitle the
Participant to further grant(s) of Awards, nor to claim for further grant(s) of
Awards, in respect of the Sub-Plan or any other award(s) under any other plan or
program maintained by the Company or any Subsidiary.
3.13    Data Protection. By electronically signing the Grant Notice and this
Agreement, the Participant acknowledges and agrees that:
(a)    the Company, a Subsidiary or the Participant’s employer are permitted to
hold and process personal information (including sensitive personal information)
(“Data”) about the Participant as part of their personnel and other business
records and may use such information for the purpose of managing and
administering the Sub-Plan;
(b)    the Company, a Subsidiary or the Participant’s employer may disclose the
Data (as described in (a) above) to third parties in the event that such
disclosure is in the Company’s view required for the proper conduct of the
Sub-Plan. The Company may also make the Data available to public authorities
where required under locally applicable law. These recipients may be located in
the United States, the European Economic Area, or elsewhere, which the
Participant separately and expressly consents to, accepting that outside the
European Economic Area, data protection laws are less protective than within;
(c)    they may, at any time, review Data, require any necessary amendments to
it or withdraw their consent herein by contacting the Company in writing,
however, the Participant withdrawing their consent may affect their ability to
participate in the Sub-Plan and receive the benefits intended pursuant to the
Grant Notice and this Agreement;




7

--------------------------------------------------------------------------------




(d)    Data will only be held as long as necessary to implement, administer and
manage the Participant’s participation in the Sub-Plan and any subsequent claims
or rights; and
(e)    this section applies to any information held, used or disclosed in any
medium.
3.14    Entire Agreement. The Sub-Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company, the Subsidiaries and Participant with respect to the subject matter
hereof.
3.15    Section 409A. This Award is not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Sub-Plan, the Grant Notice, this
Agreement or the Foreign Appendix, if applicable, if at any time the
Administrator determines that this Award (or any portion thereof) may be subject
to Section 409A, the Administrator shall have the right in its sole discretion
(without any obligation to do so or to indemnify Participant or any other person
for failure to do so) to adopt such amendments to the Sub-Plan, the Grant Notice
or this Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate for this Award either
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A. Notwithstanding anything herein to the contrary,
no provision of the Sub-Plan shall be interpreted or construed to transfer any
liability for failure to comply with the requirements of Section 409A from
Participant or any other person to the Company or any of its Subsidiaries,
employees or agents.
3.16    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.
3.17    Limitation on Participant’s Rights. Participation in the Sub-Plan
confers no rights or interests other than as herein provided. This Agreement
creates only a contractual obligation on the part of the Company as to amounts
payable and shall not be construed as creating a trust. Neither the Sub-Plan nor
any underlying program, in and of itself, has any assets. Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the RSUs and
Dividend Equivalents, and rights no greater than the right to receive Shares or
cash as a general unsecured creditor with respect to the RSUs, as and when
settled pursuant to the terms hereof.
3.18    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which shall be deemed an original and all of which
together shall constitute one instrument.




8

--------------------------------------------------------------------------------




3.19    Special Provisions for RSUs Granted to Participants Outside the U.S. If
Participant performs services for the Company or any Subsidiary outside of the
United States, the RSUs shall be subject to the special provisions, if any, for
Participant’s country of residence, as set forth in the Foreign Appendix.
(a)    If Participant relocates to one of the countries included in the Foreign
Appendix during the life of this Award, the special provisions for such country
shall apply to Participant, to the extent the Company determines that the
application of such provisions is necessary or advisable in order to comply with
local law or facilitate the administration of the Sub-Plan.
(b)    The Company reserves the right to impose other requirements on this Award
and any Shares received upon settlement of the RSUs, to the extent the Company
determines it is necessary or advisable in order to comply with local laws or
facilitate the administration of the Sub-Plan, and to require Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
3.20    Broker-Assisted Sales. In the event of any broker-assisted sale of
Shares in connection with the payment of withholding taxes as provided in
Section 2.5(a)(iii) or Section 2.5(d): (A) any Shares to be sold through a
broker-assisted sale will be sold on the day the tax withholding obligation
arises or as soon thereafter as practicable; (B) such Shares may be sold as part
of a block trade with other participants in the Sub-Plan in which all
participants receive an average price; (C) Participant will be responsible for
all broker’s fees and other costs of sale, and Participant agrees to indemnify
and hold the Company harmless from any losses, costs, damages, or expenses
relating to any such sale; (D) to the extent the proceeds of such sale exceed
the applicable tax withholding obligation, the Company agrees to pay such excess
in cash to Participant as soon as reasonably practicable; (E) Participant
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the applicable tax withholding obligation; and
(F) in the event the proceeds of such sale are insufficient to satisfy the
applicable tax withholding obligation, Participant agrees to pay immediately
upon demand to the Company or its Subsidiary with respect to which the
withholding obligation arises an amount in cash sufficient to satisfy any
remaining portion of the Company’s or the applicable Subsidiary’s withholding
obligation.
* * * * *








9

--------------------------------------------------------------------------------






EXHIBIT B
TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE
SPECIAL PROVISIONS FOR RESTRICTED STOCK UNITS
GRANTED TO PARTICIPANTS OUTSIDE THE U.S.


This Exhibit B includes special terms and conditions applicable to Participants
in the countries below. These terms and conditions are in addition to those set
forth in the RSU Agreement (the “Agreement”) and the Sub-Plan and to the extent
there are any inconsistencies between these terms and conditions and those set
forth in the Agreement or the Sub-Plan, these terms and conditions shall
prevail. Any capitalized term used in this Exhibit B without definition shall
have the meaning ascribed to such term in the Sub-Plan or the Agreement, if
applicable.
This Foreign Appendix also includes information relating to exchange control and
other issues of which Participant should be aware with respect to his or her
participation in the Sub-Plan. The information is based on the exchange control,
securities and other laws in effect in the respective countries as at May 2017.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that Participant not rely on the information herein as the
only source of information relating to the consequences of participation in the
Sub-Plan because the information may be out of date at the time the RSUs are
settled or any Shares acquired under the Sub-Plan are sold.
In addition, the information is general in nature and may not apply to the
particular situation of Participant, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is advised
to seek appropriate professional advice as to how the relevant laws in his or
her country may apply to his or her situation. Finally, if Participant is a
citizen or resident of a country other than the one in which he or she is
currently working, the information contained herein may not be applicable to
Participant.
AUSTRALIA
A copy of the Sub-Plan is enclosed with this Grant Notice and Agreement.
The Sub-Plan, the Agreement and this Grant Notice do not constitute financial
advice
Any advice given by the Company in relation to the Grant Notice, the Agreement,
the Sub-Plan, the RSUs or the Shares does not constitute financial advice and
does not take into account your objectives, financial situation and needs. In
considering the RSUs and the amount of cash and/or Shares that you will receive
on vesting of the RSUs, you should consider the risk factors that could affect
the performance of the Company and the value of RSUs and Shares, which value can
increase or decrease from time to time, and the amount of any Tax Liability.




10

--------------------------------------------------------------------------------




You should carefully consider these risks in light of your investment
objectives, financial situation and particular needs (including financial and
tax issues). You should seek professional guidance from your stockbroker,
solicitor, accountant, financial adviser or other independent professional
adviser before deciding whether to acquire RSUs or Shares.
How to calculate values in Australian dollars
Your RSUs will vest in accordance with the Grant Notice and the Agreement (which
require certain conditions to be met) and are subject to a four year graded
vesting schedule. The RSUs may result in Shares or cash being given to you, in
accordance with the Grant Notice.
You will not be required to pay any amount for the RSUs or any Shares that will
be issued to you upon vesting. However the amount of cash or number of Shares
you receive will depend on the market price of Shares at the time and the amount
of any Tax Liability in connection with the grant and vesting of the RSUs and
the issue of any Shares.
You can ascertain the market price of a Share in the Company in United States
Dollars (“USD”) from time to time by visiting either:
•
the Company’s website
(http://www.livanova.com/investor-relations/stock-information); or

•
the NASDAQ website (http://www.nasdaq.com/symbol/livn).

To determine the market value of a Share in Australian Dollars (“AUD”), you will
need to apply the prevailing USD : AUD exchange rate. For example, if the
exchange rate is 1 USD : 1.5 AUD, and one share of Common Stock has a value of
USD $1 on the NASDAQ, its equivalent value will be AUD $1.50.
CANADA
Unless otherwise determined by the Administrator, Participant’s RSUs shall only
be distributed in Shares (either in book-entry form or otherwise), and no
portion of the Participant’s RSUs shall be payable to the Participant in cash.
CHINA
Unless otherwise determined by the Administrator, Participant’s RSUs shall only
be settled in cash, and no portion of the Participant’s RSUs shall be
distributed in Shares.
FRANCE
If the Participant is employed by either Sorin CRM SAS or Sorin Group France
SAS, the terms and conditions provided in the French Sub-Plan will apply, in
addition to the terms set out below. References in the Agreement to “Sub-Plan”
shall be references to the “French Sub-Plan”.




11

--------------------------------------------------------------------------------




Participant’s RSUs shall only be distributed in Shares (either in book-entry
form or otherwise), and no portion of the Participant’s RSUs shall be payable to
the Participant in cash. Participant cannot benefit from any Dividend Equivalent
provided for under Sections 2.1 and 2.2 of the Agreement.
The following paragraph is inserted at Section 2.7 of the Agreement
2.7.    Holding Period: Shares delivered to the Participant prior to the end of
the second anniversary of the Grant Date cannot be transferred prior to the
first anniversary of their Delivery Date (i.e., the “Holding Period”) (as such
terms are defined in the French Sub-Plan).
Section 3.13 shall be deleted in its entirety and replaced by the following:
Participant hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of Participant’s personal “Data” (as
defined below) by the Company for the exclusive purpose of implementing,
administering and managing Participant’s participation in the Sub-Plan.
Participant understands that the Company holds certain personal information
about Participant: Participant’s name, home address and telephone number, date
of birth, employee identification number, salary, nationality, job title, any
shares of stock or directorships held in the Company, details of all options or
any other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor, for the purpose of implementing,
administering and managing the Sub-Plan (“Data”). Participant understands that
Data will be transferred to such stock plan service providers as may be selected
by the Company which are assisting the Company with the implementation,
administration and management of the Sub-Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere (and, if
Participant is a resident of a member state of the European Union, may be
outside the European Economic Area) and that the recipient’s country (e.g., the
United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that he or she may request a list
with the names and addresses of all recipients of the Data by contacting his or
her local human resources representative. Participant authorizes the Company and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Sub-Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing Participant’s participation
in the Sub-Plan. Participant understands that Data will be held only as long as
is necessary to implement, administer and manage Participant’s participation in
the Sub-Plan. The Company may also make the Data available to public authorities
where required under locally applicable law. Participant understands that he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Participant’s local human resources representative. Participant
understands, however, that refusing or withdrawing consent may affect
Participant’s ability to participate in the Sub-Plan. For more information on
the consequences of refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative. This Section applies to information held, used or disclosed in
any medium.


GERMANY


Definition of “Tax Liability” in Section 2.5:






12

--------------------------------------------------------------------------------




For the avoidance of doubt, the definition of “Tax Liability” shall only include
the employee portions of the social security contributions.
The following sentence is inserted at Section 3.1 of the Agreement
For the avoidance of doubt, the Administrator’s decisions and interpretations
shall be subject to reasonable discretion.
The heading of Section 3.12 shall be supplemented and read as follows:
Section 3.12 RSUs Not Part of Employment Compensation, No Legal Claim to
Grant(s).
Section 3.13 shall be deleted in its entirety and replaced by the following:
Section 3.13 Consent to Personal Data Processing and Transfer.
By signing these terms and conditions, Participant acknowledges and agrees that:
(a)    the Company and the Participant’s employer may collect, store, process
and use certain personal data of Participant and may further transfer them to
Cyberonics, Inc., a wholly-owned subsidiary of LivaNova PLC, located at 100
Cyberonics Blvd, Houston, TX 77058, U.S.A., and Certent, Inc., the Company’s
equity compensation management vendor, located at 1548 Eureka Rd., Suite 100,
Roseville, CA 95661, U.S.A., and Merrill Lynch, Pierce, Fenner & Smith,
Incorporated, a wholly-owned subsidiary of Bank of America Corporation, the
Company’s broker for equity compensation management and transactions, located at
World Financial Center, 220 Vesey Street, New York, NY 10281 for the exclusive
purpose of implementing, administering, managing and accounting Participant’s
participation in the Sub-Plan;
(b)    personal data of Participant are: first name/s and last name, birth date,
gender, family status, home address, job title, working location, e-mail
addresses and phone numbers, social security and tax numbers, tax class, cash
compensation and equity award compensation (the “Data”);
(c)    this section applies to any Data held, used or disclosed in any medium;
(d)    the Data will be transferred to the locations listed in subparagraph (a)
above, and locations outside of the European Economic Area who provide for a
lesser level of data protection than locations within;
(e)    Data will only be held as long as necessary to implement, administer,
manage and account Participant’s participation in the Sub-Plan and any
subsequent claims or rights;
(f)     the consent to the personal data processing as described in this Section
3.13 is entirely voluntary and can be withdrawn at any time; Participant is
advised, however, that missing consent in written form may affect his ability to
participate in the Sub-Plan and receive benefits intended pursuant to the Grant
Notice, the Agreement and the Foreign Appendix.




13

--------------------------------------------------------------------------------




Name of Participant:     ___________________________
Place/Date: _____________________________________
Participant’s Signature: ___________________________
UNITED KINGDOM
The following paragraph is inserted as Section 2.5 (f) of the Agreement
Loan. The Participant agrees that if the Participant does not pay his/her
employer or the Company does not withhold from the Participant the full amount
of any Tax Liability within ninety (90) days after the end of the tax year in
which the Tax Liability occurred, or such other period specified in Section 222
(1)(c) of Income Tax (Earnings and Pensions) Act 2003, then the amount that
should have been withheld shall constitute a loan owed by the Participant to the
employer, effective 90 days after the end of the tax year in which the Tax
Liability occurred. The Participant agrees that the loan will bear interest at
the official rate of HMRC and will be immediately due and repayable by the
Participant, and the Company and/or the employer may recover it at any time
thereafter by: (a) withholding the funds from salary, bonus or any other funds
due to the Participant by the Company or the employer; (b) withholding the
Shares issued upon vesting and settlement of the RSUs or from the cash proceeds
from the sale of Shares; or (c) demanding cash or a cheque from the Participant.
The Participant also authorizes the Company to delay the issuance of any Shares
to the Participant unless and until the loan is repaid in full.






14